Case 8:19-cv-00082-JLS-KES Document 90-1 Filed 04/15/20 Page 1 of 2 Page ID #:1593



   1 LTL ATTORNEYS LLP
     Heather F. Auyang (SBN 191776)
   2   heather.auyang@ltlattorneys.com
   3 Joe H. Tuffaha (SBN 253723)
       joe.tuffaha@ltlattorneys.com
   4 Prashanth  Chennakesavan (SBN 284022)
       prashanth.chennakesavan@ltlattorneys.com
   5 300 South Grand Ave., 14th Floor
     Los Angeles, CA 90071
   6 Tel: (213) 612-8900
   7 Fax: (213) 612-3773
   8 Attorneys for Plaintiff
   9 TP-Link USA Corporation and
     Third-Party Defendant TP-Link North America, Inc.
  10
                             UNITED STATES DISTRICT COURT
  11                       CENTRAL DISTRICT OF CALIFORNIA
  12                              SOUTHERN DIVISION
  13
  14 TP-LINK USA CORPORATION,                  CASE NO.: 8:19-CV-00082-JLS-KES
  15             Plaintiff,
                                               Hon. Josephine L. Staton
  16        v.
  17 CAREFUL SHOPPER, LLC, ADAM                DECLARATION OF HEATHER F.
     STARKE, SORA STARKE, and DOES             AUYANG IN SUPPORT OF TP-
  18 1 through 10, inclusive,                  LINK’S OPPOSITION TO
  19             Defendants.                   CAREFUL SHOPPER’S EX PARTE
                                               APPLICATION FOR AN ORDER
  20                                           EXTENDING THE DEADLINE TO
  21 CAREFUL SHOPPER, LLC,                     RESPOND TO TP-LINK’S MOTION
                                               FOR FEES PURSUANT TO THE
  22              Counterclaimant-             COURT’S MARCH 23 ORDER [ECF
                  Third-Party Plaintiff,
  23                                           NO. 82]
            v.
  24
     TP-LINK USA NORTH AMERICA
  25 INC. and AUCTION BROTHERS, INC.
     dba AMAZZIA,
  26
               Third-Party Defendants.
  27
  28
                                                                  No. 8:19-CV-00082-JLS-KES
                               DECLARATION OF HEATHER F. AUYANG
Case 8:19-cv-00082-JLS-KES Document 90-1 Filed 04/15/20 Page 2 of 2 Page ID #:1594



   1                    DECLARATION OF HEATHER F. AUYANG
   2         I, Heather F. Auyang, declare as follows:
   3         1.    I am an attorney duly admitted to practice before this Court and an
   4 attorney in the law firm LTL Attorneys LLP, counsel of record for Plaintiff TP-Link
   5 USA Corporation and Third-Party Defendant TP-Link North America, Inc. (together,
   6 “TP-Link”). I make this declaration in support of TP-Link’s Opposition to Careful
   7 Shopper’s Ex Parte Application for an Order Extending the Deadline to Respond to
   8 TP-Link’s Motion for Fees Pursuant to the Court’s March 23 Order [ECF No. 82]. I
   9 have personal knowledge of the facts contained herein and, if called as a witness, I
  10 could and would testify competently thereto.
  11         2.    On March 29, 2020, Careful Shopper requested a meet and confer
  12 pursuant to L.R. 7-3 regarding Careful Shopper’s intention to file a motion for
  13 reconsideration of the Court’s March 23, 2020 order. On April 1, 2020, the parties
  14 held a teleconference to discuss TP-Link’s motion for fees and Careful Shopper’s
  15 motion for reconsideration. During this call, Careful Shopper did not mention
  16 continuing or staying the deadline for TP-Link’s fees motion.
  17         3.    TP-Link’s position during the parties’ meet and confer efforts was that
  18 Careful Shopper is simply using its meritless reconsideration motion as a delay tactic
  19 to avoid TP-Link’s fees motion. TP-Link had in fact held off on filing its motion for
  20 fees and costs in the hopes that the parties could work out a stipulation agreeing to the
  21 amount; however, Careful Shopper took an untenable position based on the premise
  22 that $13,000 is a reasonable amount. A true and correct copy of the parties’ email
  23 thread is attached as Exhibit A.
  24         I declare that the foregoing is true and correct under penalty of perjury under
  25 the laws of the United States. Executed on April 15, 2020 at Mill Valley, California.
  26
  27                                                  Heather F. Auyang
  28
                                                  1                       No. 8:19-CV-00082-JLS-KES
                                DECLARATION OF HEATHER F. AUYANG
